“It is well established that a tenant-in-common is liable for rent to [her] cotenant if [she] occupies the property to the exclusion of that Cotenant.” (H & Y Realty Co. v Baron, 160 AD2d 412, 414.) The record establishes that on May 7, 1994, defendant ousted plaintiff from the cooperative apartment that the two held as tenants in common following the death of plaintiffs brother and defendant’s husband, with whom plaintiff had bought the apartment as a tenant in common. There was no ouster, though, for which recovery may be had, during the time period of the order of protection that she obtained on May 11, 1994 for plaintiffs assaultive conduct on May 7,1994, for which she also later obtained a money judgment, which legally precluded plaintiffs occupancy of the apartment. We have considered defendant’s argument that there is no evidence of ouster after expiration of the order of protection on July 7, 1995, by which time plaintiff had already asserted his claim for *202rent as a counterclaim in defendant’s assault action, and reject the implication that plaintiff had to confirm the ouster with periodic attempts to enter the apartment. Concur — Williams, P.J., Tom, Mazzarelli, Ellerin and Marlow, JJ.